Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the same direction."  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the respective part."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the areal."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "those sub-areas."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-16 and 27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (US 2016/0114531).
Claim 1: Chuang et al. discloses a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claim 2: Chuang et al. discloses dividing at least one sub-area of the build area into several sub-areas, for more than one section of the build area, assigning a reference flow direction to the sub-area (figs. 6A-B).
Claims 9-11: Chuang et al. discloses assigning a reference flow direction to an area in dependence on a distribution of the flow directions in a flow segment above the are of sub-area (¶ 40; figs. 6A-B).
Claim 12: Chuang et al. discloses applying a layer of the building material to a build area (¶¶ 30-32), selectively solidifying the applied layer of the building material at locations corresponding to a cross-section of the object to be manufactured by means of a solidifying device (¶¶ 30-32), and repeating until the three-dimensional object is finished (¶¶ 30-32), wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B), and a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claim 13: Chuang et al. discloses a programmable additive manufacturing system which necessarily includes code or instructions that are predetermined by a scanning strategy to provide a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the moving direction of the energy beam are determined by a predetermined scanning strategy in dependence on the reference flow direction).
Claims 14-15: Chuang et al. discloses a manufacturing and control device including a solidification device and flow device (¶ 40) adapted to carry out a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an 
Claim 16: Chuang et al. discloses the building material being powder (¶ 30).
Claim 27: Chuang et al. discloses a manufacturing method including applying a layer of the building material to a build area (¶¶ 30-32), selectively solidifying the applied layer of the building material at locations corresponding to a cross-section of the object to be manufactured by means of a solidifying device (¶¶ 30-32), and repeating until the three-dimensional object is finished (¶¶ 30-32), wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B), and a control method for controlling at least one solidification device of an additive manufacturing device for manufacturing a three-dimensional object by means of an additive layer build method in which at least one object is manufactured by repeated application of a layer of a building material to a build area and by selective solidification of the applied layer at positions corresponding to a cross-section of the object to be manufactured, wherein a gas having a plurality of flow directions which essentially are not aligned in the same direction flows across the build area (¶ 40; figs. 6A-B). The method includes receiving and/or determining a distribution of the flow directions of the gas above the build area (¶ 40), assigning a reference flow direction to an area of the build area in dependence on the distribution of the flow directions above the area (¶ 40), and controlling the solidification device to solidify at least a part of the cross-section of the object to be produced in dependence on a reference flow direction above the area of the build area in which the respective part of the cross-section is positioned (¶¶ 27, 40; the flow direction of the gas and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.